Citation Nr: 0834629	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-36 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a lung disorder, 
including pneumoconiosis, due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1966 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

As support for his claims, the veteran testified at a video-
conference hearing in January 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  
In June 2006, the Board remanded the claims for service 
connection for a low back disorder and for a lung disorder, 
due to asbestos exposure, to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  The Board also granted his claim service 
connection for residuals of a laceration on his left index 
finger, so that claim has been resolved.  In November 2006, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the remanded claims and returned the file 
to the Board for further appellate review.  

As such, the Board is deciding the claim for service 
connection for a lung disorder due to asbestos exposure.  
However, regrettably, the Board must again remand the claim 
for a low back disorder to the RO via the AMC, for still 
further development and consideration.


FINDING OF FACT

There is no evidence of asbestos exposure during service.  
There also is no evidence of pneumoconiosis or any other 
respiratory/pulmonary disorder during service or for many 
years after, and no competent or credible evidence 
etiologically linking the veteran's current 
respiratory/pulmonary disorder to his military service, 
including to exposure to asbestos.



CONCLUSION OF LAW

The veteran's pulmonary disorder - inclusive of 
pneumoconiosis, was not incurred in or aggravated by service, 
including due to asbestos exposure.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
October 2003 and May 2005.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the July 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO/AMC went back and readjudicated the veteran's 
claim in the November 2006 SSOC - and although here there 
was no additional evidence submitted, this afforded the 
veteran the opportunity to have the RO/AMC consider 
additional evidence he might have submitted in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

And as for the duty to assist, the RO/AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records (SPRs), VA treatment records, and private medical 
records that he identified as relevant to his claim.  
Therefore, the Board is satisfied the RO/AMC has made 
reasonable efforts to obtain any indicated medical records.  
He also submitted SSA records and personal statements, 
especially through his hearing testimony.  And although he 
was not provided a VA examination for a medical nexus opinion 
concerning the etiology of his claimed pulmonary disorder - 
including, in particular, whether the disorder is 
attributable to his military service, the standards of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are simply not 
met in this case.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  There is already sufficient 
competent medical evidence to adjudicate his service-
connection claim on appeal, such that a VA examination and/or 
opinion would serve no constructive purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board declines to obtain a medical nexus opinion in this 
case because there is no indication the veteran received a 
diagnosis of any pulmonary disorder while he was in the 
military.  And after service, there is no evidence of 
complaints, treatment or diagnosis for many decades.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There also 
is no competent or credible evidence otherwise suggesting a 
link between his pneumoconiosis, including due to asbestos 
exposure, and his military service.  In view of the absence 
of a pulmonary disability in service, and the first 
suggestion of pertinent disability decades after active duty, 
relating his current pulmonary disorder to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis-Lung Disorder, including due to Asbestos 
Exposure

The veteran claims he currently suffers from respiratory 
problems, which he alleges to be asbestosis, due to his 
duties in the ship galley while serving in the Navy from 1966 
to 1969.  He says that he was exposed to asbestos from all 
the steam pipes and doors wrapped in asbestos, and the 
asbestos laden tiles in the mess hall.  During his personal 
hearing, he testified that he would work 12-14 hours per day 
in the galley, where he would occasionally rip down loose 
asbestos insulation to prevent it from falling in the food.  
He also claims he was exposed to tobacco smoke and sanding of 
the deck while in service.  Since service, he adds he was 
further exposed to tobacco smoke and cleaning chemicals of 
various types.  He was employed after service as a school 
board custodian for 26 years.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
pulmonary cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons 
with asbestos exposure have an increased incidence of 
bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case at hand, the record shows the RO complied with 
these procedures.  The RO sent the veteran a letter in 
October 2003 requesting these details, including the nature 
of the disability he claims is related to asbestos exposure, 
the history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist him in developing his claim.

The veteran obviously has a pulmonary disorder, although it 
is unclear whether he has ever actually received a specific 
diagnosis of asbestosis or other asbestos-exposure-related 
disease.  A January 2001 report from West Virginia State's 
Occupational Pneumoconiosis Board diagnosed him with 
occupational pneumoconiosis, resulting in 10 percent 
pulmonary function impairment, as determined for the purposes 
of that Occupational Board.  (Notably, this does not entitle 
him to a 10 percent disability rating for asbestosis for VA 
disability benefit purposes, especially as he has not shown 
entitlement to his underlying claim for service connection).  
Significantly, one of the listed types of pneumoconiosis is 
asbestosis, in turn stated to be caused by asbestos dust.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1491-1492 (31st 
ed. 2007).  Therefore, the Board will concede, for the sake 
of argument, that he currently has a pulmonary disease that 
may be an asbestos-exposure-related disease.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the veteran has the 
condition alleged).  

Consequently, the determinative issue is whether the 
veteran's pulmonary disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Unfortunately for his claim, a review of the veteran's 
service records, including his DD Form 214, fails to 
corroborate any of his assertions of possible exposure to 
asbestos.  Although his DD Form 214 shows his military 
occupational specialty (MOS) was a Chef/Cook for the US Navy, 
this, by itself, hardly substantiates his claim of asbestos 
exposure while working in the ship galley.  Likewise, his 
SMRs are completely unremarkable for any relevant complaint, 
treatment or diagnosis of in-service pulmonary or respiratory 
problems.  These records, therefore, provide evidence against 
his claim, although, as mentioned, the inherent nature of 
asbestos-related disease is such that the residual disability 
may not actually manifest until many years after the fact 
because of the accepted latency.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  However, without at least some 
corroborating evidence, his contentions of in-service 
asbestos exposure are simply not credible.  

Most significantly, though, there is no competent medical 
evidence otherwise etiologically linking the veteran's 
current pulmonary disorder to his military service and, in 
particular, to exposure to asbestos (even were the Board to 
assume, for the sake of argument, that he was exposed).  
Thus, there is an absence of the requisite showing of a 
correlation between his current respiratory disability and 
his military service.  No competent medical evidence 
attributes his currently diagnosed pulmonary disorder to his 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board acknowledges that the January 2001 Occupational 
Pneumoconiosis Board also noted the veteran's self-reported 
history of being exposed to a dust hazard for approximately 
24 years, which relates back approximately to the time of his 
active duty from 1966-1969.  But this does not constitute 
competent medical evidence for the purpose of attributing his 
current lung disorder to military service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)  The Court went on to 
point out in LeShore that informational evidence merely 
recorded by the medical examiner, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence sufficient to establish 
entitlement to service connection.  And that is the case here 
since the Occupational Board examiners provided no additional 
medical comment regarding the purported history of his 
pulmonary disorder in terms of whether it relates back to 
asbestos exposure during his military service.

In addition to the lack of a medical nexus opinion providing 
this necessary correlation between any current 
respiratory/pulmonary disorder and exposure to asbestos 
during his military service, the Board also emphasizes that a 
gap of over three decades between the conclusion of the 
veteran's military service and the first documented complaint 
or treatment of any pulmonary disorder provides highly 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  To emphasize, there is no 
evidence that the veteran was ever diagnosed in service for 
any pulmonary disorder, and as well, no history of any 
complaint, treatment, or diagnosis after separation, even for 
many ensuing years - make that decades.  

In addition, as a layman, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the existence and etiology of a pulmonary disorder 
involving exposure to asbestos.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his personal opinion that he has 
asbestosis as a result of his military service, and in 
particular asbestos exposure, no matter how sincere, is not a 
sufficient basis for awarding service connection for this 
claimed condition.  Overall, the evidence of record does not 
support his claim.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for a pulmonary disorder.  Accordingly, 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a pulmonary disorder, 
such as pneumoconiosis, including due to asbestos exposure, 
is denied.


REMAND

Before addressing the merits of the claim for a low back 
disorder, the Board finds that additional development of the 
evidence is required.  

A VA medical examination is needed to determine the etiology 
of the veteran's low back disorder.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2) (2007); 38 C.F.R. § 
3.159(c)(4)(i) (2007); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

The Board does not dispute that the veteran has a current low 
back disorder.  His recent private treatment records provide 
current diagnoses of lower back lumbar disc disease, 
osteoarthritis of the lower back, and lumbar bulging disc 
with chronic lower back pain.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  And there is 
also evidence of back injury or disease during his military 
service.  Specifically, an August 1968 SMR notes his 
complaints of stiffness in his lower back and buttocks.

So the dispositive issue is whether there is any competent 
and credible evidence linking this current low back 
disability to the veteran's military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran has submitted sufficient evidence to meet the 
relatively low threshold of the third McClendon element.  
Indeed, this is satisfied by credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon, 20 Vet. App. at 83.  
Concerning this, the veteran has submitted personal 
statements alleging a history of low back stiffness and pain, 
beginning in service and continuing to the present day.  See 
his June 2003 claim and October 2004 substantive appeal 
(VA Form 9).  In his hearing testimony, he stated that his 
back problems began in service when he had to lift half sides 
of beef over his shoulders in his duties as a Navy cook.  He 
also stated in his October 2004 substantive appeal that he 
had received post-service low back treatment throughout the 
1970s and the early 1980s at a private hospital.  



The veteran's assertions of a continuity of symptomatology 
are deemed credible, considering supporting private treatment 
records for his lower back disorder from the late 1980s 
through 2004.  His assertion of earlier treatment is further 
supported by the August 2003 statement of the private 
treating hospital, at which he claimed to have received 
treatment since the 1970s, stating that it could not comply 
with his request for those earlier records, as any such 
records for that period would have been destroyed in a fire 
at its' records center.  Resolving reasonable doubt in favor 
of the veteran, the Board finds that he has provided 
sufficient evidence in support of continuity of 
symptomatology of back pain.  38 C.F.R. §§ 3.102, 3.303(b) 
(2007).

That said, medical comment is needed to shed light on the 
conflicting medical evidence pointing away from etiology of 
the veteran's low back disorder in service.  Specifically, 
there are also private treatment records showing he had 
intercurrent injuries to his low back in a motor vehicle 
accident during the early 1980s, at work as a custodian in 
1985, lifting his baby at home in 1989, and again at work in 
September 1990 and October 1991.  Further, an October 1991 
statement from a private orthopedic physician, Dr. A.E., 
offers a negative opinion seemingly against nexus to service, 
stating the veteran had sustained the most significant 
portion of his low back disorder in the 1989 injury - as 
that injury required surgical treatment, and to a lesser 
extent by the September 1990 workplace injury.  But there is 
an inadequate basis for this opinion because the physician 
did not have the opportunity to review the claims file (c-
file), and importantly, did not comment on the back problems 
the veteran had earlier experienced while in the military.  
That negative opinion is also now 17 years old, necessitating 
a more current etiological opinion.

Consequently, the exact nature and etiology of the veteran's 
low back disorder remains unclear.  Therefore, he needs to be 
examined for further medical comment concerning whether his 
low back disorder is possibly the result of low back injury 
sustained or disease contracted during the course of his 
military service.  Based on the recent decision in McLendon, 
a remand for a VA examination and opinion is required to 
determine the precise nature and etiology of his current low 
back disorder.  

Accordingly, this claim is REMANDED for the following 
development and consideration:  

1.  Schedule the veteran for a VA compensation 
examination to determine the nature and etiology of his 
current low back disorder.  He is hereby advised that 
failure to report for his scheduled VA examination, 
without good cause, may have adverse consequences on 
this claim.  The examination should include any 
diagnostic testing or evaluation deemed necessary.  
The claim file, including a complete copy of this 
remand, must be made available for review of the 
veteran's pertinent medical and other history.  
The examination report must state whether this review 
was accomplished.  

Based on a comprehensive review of the claims file, the 
examiner is asked to confirm whether the veteran has a 
current low back disorder.  If he does, then the 
examiner must also provide an opinion as to whether it 
is at least as likely as not (a 50 percent or greater 
probability) that any current low back disorder is 
related to the veteran's military service.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

2.  Then readjudicate the claim for a low back disorder 
in light of the additional evidence.  If this claim is 
not granted to the veteran's satisfaction, send him 
another SSOC and give him an opportunity to respond to 
it before returning the file to the Board for further 
appellate consideration of this remaining claim.  



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


